Citation Nr: 0921458	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had service from August 1967 to May 1969.  He 
was discharged under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that determined that the 
appellant's other than honorable discharge from service 
constituted a bar to the payment of VA compensation benefits.  
In June 2007, the Board denied the claim.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims.  In March 2009, the Court granted a Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the appellant requested hearings both 
before a Decision Review Officer, and a Veterans Law Judge.  
A hearing was scheduled at the RO for the appellant to 
testify before a Decision Review Officer in May 2005.  The 
appellant, however, failed to appear for that hearing in 
light of the fact that he was, and remains, an incarcerated 
felon.  He instead requested that the Disabled American 
Veterans represent him at his hearing.  A member of the 
Disabled American Veterans thereafter filed argument in lieu 
of a VA Form 646 in August 2006.

In April 2007, an informal hearing "brief" in support of 
the appellant was filed with the Board by the Disabled 
American Veterans.  An "informal hearing" is defined by 
38 C.F.R. § 20.700(d) (2008), as a term "to describe 
situations in which the appellant cannot, or does not wish 
to, appear.  In the absence of the appellant, the authorized 
representative may present oral arguments, not exceeding 30 
minutes in length, to the Board on an audio cassette without 
personally appearing before the Board of Veterans Appeals.  
These arguments will be transcribed by Board personnel for 
subsequent review by the Member or Members to whom the appeal 
has been assigned for a determination."  (emphasis added)  
While the regulation also provides that the "informal 
hearing" procedure will not be construed to satisfy an 
appellant's request to appear in person, in light of the 
undisputed fact that this appellant was not able to appear in 
person, the Disabled American Veterans prepared an oral 
argument which was transcribed and presented to the Board as 
an "informal hearing."  

A formal hearing was not thereafter scheduled by the Board.  
Again, the appellant was, and remains, incarcerated.  The 
provisions of 38 C.F.R. § 20.700(b) (2008), state that "a 
hearing will not normally be scheduled solely for the purpose 
of receiving argument by a representative.  Such argument 
should be submitted in the form of a written brief.  Oral 
argument may also be submitted on audio cassette for 
transcription for the record in accordance with [38 C.F.R. 
§ 20.700(d)] of this section."  While M21-1MR, part 1, 
chapter 4, §§ 4-1(i)-(j) provides that an exception may be 
made for incarcerated claimants, 38 C.F.R. § 20.700(b) 
specifically requires that "[r]equests for appearances by 
representatives alone to personally present argument to 
Members of the Board may be granted if good cause is shown.  
Whether good cause has been shown will be determined by the 
presiding Member assigned to conduct the hearing."  
(emphasis added)

In this case, the representative presented an "informal 
hearing" brief in a manner consistent with 38 C.F.R. 
§ 20.700.  Significantly, neither the appellant nor his 
representative ever presented a petition arguing, let alone 
showing, good cause to conduct a formal hearing to allow the 
oral argument to be presented.  

In March 2009, the Court granted a Joint Motion for Remand 
finding that the Board did not tailor its assistance to the 
unique circumstances of this incarcerated appellant.  While 
the RO's and the Board's procedures as detailed above 
strongly suggest to the undersigned that the appellant was 
afforded precisely the "same care and consideration given to 
their fellow veterans," Wood v. Derwinski, 1 Vet. App 190, 
193 (1991); and while this appellant has yet to achieve 
"veteran" status, 38 U.S.C.A. § 101(2) (West 2002) ("A 
veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable."  Emphasis 
added.); the Board is obligated to follow the Court's Order.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Decision Review 
Officer.  If the appellant is unable to 
appear the representative must be 
afforded to file a motion showing good 
cause to appear alone to personally 
present argument.  If good cause is shown 
a hearing should be held.  If good cause 
is not shown, or if the representative 
declines to present argument showing good 
cause, the case should be returned to the 
Board without further action.  If a 
hearing is held, either with the 
appellant or without, the claim must be 
readjudicated.  If the benefit sought on 
appeal is denied, a supplemental 
statement of the case should be issued 
and the appellant and his representative 
offered an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




